LEHAN, Judge.
Defendant appeals from a partial summary judgment determining the issue of liability in favor of plaintiff. We reverse.
Plaintiff was injured when the boom of defendant’s sailboat dropped on her. The incident occurred following a sailboat race while the boat was docked and was being attended by the crew, all of whom, including plaintiff and defendant, were experienced racing sailors. Facts-are in dispute including those as to the cause of the boom dropping. We cannot conclude that there is no issue of material fact as to defendant’s liability.
Reversed and remanded for proceedings consistent herewith.
GRIMES, A.C.J., and CAMPBELL, J., concur.